Name: Commission Regulation (EC) No 1665/2001 of 17 August 2001 amending Regulation (EC) No 1490/2000 opening a standing invitation to tender for the export of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  trade;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32001R1665Commission Regulation (EC) No 1665/2001 of 17 August 2001 amending Regulation (EC) No 1490/2000 opening a standing invitation to tender for the export of rye held by the German intervention agency Official Journal L 223 , 18/08/2001 P. 0003 - 0003Commission Regulation (EC) No 1665/2001of 17 August 2001amending Regulation (EC) No 1490/2000 opening a standing invitation to tender for the export of rye held by the German intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 1490/2000(3), as last amended by Regulation (EC) No 976/2001(4), opens an invitation to tender for the export of rye held by the German intervention agency. The intended destination for these exports is all third countries. In view of the different market situations in these countries, the destinations covered by this invitation to tender should be limited to those destinations in Asia belonging to Zone VII as defined in the Annex to Commission Regulation (EEC) No 2145/92(5), as amended by Regulation (EC) No 3304/94(6).(2) Regulation (EC) No 1490/2000 should therefore be amended as regards the intended export destinations.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1490/2000 is amended as follows:1. The Title is replaced by the following: "Commission Regulation (EC) No 1490/2000 of 7 July 2000 opening a standing invitation to tender for the export to Zone VII of rye held by the German intervention agency".2. Article 2(1) is replaced by the following: "1. The invitation to tender shall cover a maximum of 1200267 tonnes of rye for export to the countries in Zone VII as defined in the Annex to Regulation (EEC) No 2145/92."3. The first subparagraph of Article 8(2) is replaced by the following: "2. The obligation to export to the third countries referred to in this Regulation shall be covered by a security amounting to EUR 75 per tonne of which EUR 50 per tonne shall be lodged when the export licence is issued, with the balance of EUR 25 per tonne being lodged before removal of the cereals."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 August 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 168, 8.7.2000, p. 5.(4) OJ L 137, 19.5.2001, p. 14.(5) OJ L 214, 30.7.1992, p. 20.(6) OJ L 341, 30.12.1994, p. 48.